DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clift (US 2015/0020418) in view of  Lee (US 6,526,959) .


Regarding claim 1, Clift discloses An asphalt saw blade (“asphalt” here in the preamble amounts to a statement of intended use, and is required only that the device be capable of cutting asphalt in any circumstance—the device seen in Clift is so capable because it is a rigid saw blade) comprising: a main body (10 figure 7A, inter alia) having a plurality of teeth (60-60 figure 7A, inter alia). Clift further discloses cutters (50 figure 7a) that are coupled to the teeth (as shown in figure 7C) of the main body. Clift lacks outer plates aligned with the main body—which would have teeth overlapping at the teeth of the main body, as claimed. Clift lacks outer plates that are coupled to opposing sides of the main body, the outer plates having teeth that align with the teeth of the main body. 
	Using overlapping plates to strengthen a main body of a circular saw is a known improvement, as seen in Lee (US 6,526,959). Lee discloses outer plates (12 13, figure 4) that are coupled to opposing sides of the main body (As shown in figure 4, main body is 14; the mounting is shown in figures 1-3), the outer plates having teeth that align with the teeth of the main body (As seen in figure 1, the teeth of the plates and the main body are largely co-extensive—they are congruent and sandwiched together through the throat of the teeth portion as seen in figure 1). 
	Lee discloses the use of the sandwich structure is to utilize complementary materials for the stack of blade elements—that the main body portion be an adhesive and thereby promote the vibration dampening effect which is desirable for clean cutting (See, inter alia, Col. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to change the unitary structure of Clift to be a laminated three ply structure, having a central main body portion which is adhesive, or ‘resin’ as specified by Lee at column 3 lines 30+, since doing so provides “noise and shock absorbtion” (e.g. column 3 line 60). It is therefore improving a similar device in a known manner, and as seen will have no unexpected result and require no undue experimentation. Because the teeth notches in Clift are mounted to the whole of the notch therein, when the notch and blade of Clift are modified to incorporate the layered structure of Lee, the cutting bodies will similarly remain mounted across the whole of the notches and therefore render obvious the claims here presented. 


Regarding claim 2, Clift (US 2015/0020418) in view of  Lee (US 6,526,959) further discloses wherein each cutter comprises a cutter main body having a front portion and a rear portion (the leading and rear embedded portions of the cutters shown in figure 7A-7C of Clift), and wherein the notched interface comprises a notch formed in each tooth of the main body (each notch of the teeth is shown in the several figures of Clift) and the rear portion of the cutter main body that is positioned within the notch (As seen mounted in, e.g. Figure 7C).

Regarding claim 3. Clift (US 2015/0020418) in view of  Lee (US 6,526,959) further discloses the notched interface also comprises a notch formed in each tooth of the outer plates (Simply because Clift’s notch formation has been made laminate as disclosed by Lee, in the mo.

Regarding claim 4 and 5, Clift (US 2015/0020418) further discloses wherein the notch formed in each tooth of the outer plates is configured to create an exposed area of the main body around the notch formed in the corresponding tooth of the main body (As seen in figure 2B of the present application, the area 200a is the “exposed area” which corresponds to Clift Figure 7, the notch formed to receive the back of 50 is “C” shaped as claimed).
Regarding claim 6, Clift (US 2015/0020418) further discloses each cutter includes a plate that is coupled to a front surface of the front portion of the cutter main body (As noted at [0020] inter alia, the leading portion is a plate 52 which is formed of PCD and the body itself is made of a less expensive material such as “tungsten carbide”). The PCD is a plate on the main body and thus meets the claim as submitted. 
Claim 10 is rejected over the same combination as claim 6, noted above. 
Claim 11 is rejected on the same art and reasoning as claims 6 and 1-2, containing all the elements thereof. 
Claims 12, 13, 16-18 and 20 are rejected over the same combination of art set forth with respect to claims 1-6 above, as they claim the same elements, and the art clearly reads in the same manner.


Claims 7-9, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clift (US 2015/0020418) in view of  Lee (US 6,526,959) as applied to claims 1-6 above, and further in view of Stanley (US 8,540,033).


Regarding claim 7 and 8, Clift lacks each cutter includes one or more cutting elements that are coupled to the front surface of the front portion of the cutter main body. This is a commonly known method of reducing the amount of expensive and durable material; mounting it within a less expensive body. As seen in Stanley at figure 4A, the use of two elements 74 within a notch formed in the plate of the main body at 66 achieves the function of making a cutting portion smaller and bound within a larger different material body. See Stanley “As shown in FIGS. 4A and 4B, the cutting surface 67 may comprise at least one blade, or any other tooling component described above. For example, the cutting surface 67 may comprise twin side-by side blades 74 as shown in FIG. 4B.” Since Clift is already considering how to minimize the use of costly PCD, the mounting structure known in the art shown in Stanley is evidence that alternative mountings of smaller portions is within the level of ordinary skill in the art, such as two portions within a notch at the front of a plate in a cutter main body as evidenced by Stanley.  

Regarding claim 9, the rear portion of the cutter main body of Clift does not show included beveled edges. It is known to provide rear surfaces of cutting main bodies with bevels, since they reduce the strain on the body, as bevels do in most engineering circumstances. Stanley at 68 shows such a relief bevel, which are well known in the art. It would have been obvious to those of ordinary skill to modify Clift to have relieve bevels such as those shown at the rear of the Stanley main cutter body at 68, since doing so provides the well known effect of reducing strain on the edges of the body. 
Claims 14 and 15 are rejected on the same grounds as claims 7 and 8 above. 
Claim 19 is rejected on the same grounds as claim 6-8 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724